DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  In regard to claim 8, it is suggested that the term “represents” in line 2 be amended to read “comprises”. In regard to claim 9, it is suggested that term “comprises” be inserted after the phrase “the hydrophilic surfactant”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1) Claims 1, 8-12, 17 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lacy et al. (US 6,096,338). 
Lacy et al. disclose delivery systems for hydrophobic drugs. The system for the hydrophobic drug comprises: a digestible oil, and a pharmaceutically acceptable surfactant for dispersing the oil in vivo upon administration of the carrier system, said 
Lacy et al. anticipate the instant claims. 


Claim Rejections - 35 USC § 103 – Obviousness - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacy et al. (US 6,096,338).
Lacy et al. disclose delivery systems for hydrophobic drugs. The system for the hydrophobic drug comprises: a digestible oil, and a pharmaceutically acceptable surfactant for dispersing the oil in vivo upon administration of the carrier system, said surfactant comprising a hydrophilic surfactant component (col. 3, lines 39-45).  The 

The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  


2) Claims 1, 8-12, 17-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacy et al. (US 6,096,338) in view Speiser (US 4,880,634). 
Lacy et al. disclose delivery systems for hydrophobic drugs, such as testosterone. The system for the hydrophobic drug comprises: a digestible oil, and a pharmaceutically acceptable surfactant for dispersing the oil in vivo upon administration 
Lacy et al. differ from the instant claims insofar as it does not disclose testosterone undecanoate.
Speiser disclose an excipient system containing a drug for peroral administration. The compositions are pellets that release the drug over a long period of time (col. 9, lines 12-19), meeting the limitation of controlled or delayed release of the instant claims. The pellets may be further formulated into tablets, powders and capsules (col. 8, lines 61-64). The pellets comprise a mixture of lipids and surfactants and the pellets are solid (col. 2, lines 29-31). Lipids include mono-, di- and tri-glycerides of saturated, straight-chain fatty acids with 12 to 30 carbon atoms and saturated wax alcohols and lecithin. The fatty acids include stearic and palmitic acids (col. 4, lines 1-17). The various lipids may be used in mixtures. Actives include testosterone undecanoate (col. 6, lines 10 and 11). Example 7 discloses a pellet comprising testosterone undecanoate and tristearin. The composition also comprises a surfactant. The pellet comprises 0.01% to 70% surfactant. Surfactants include polyoxyethylene-polyoxypropylene ethers, polyethylene glycol sorbitan monooleate (Tween 80) (Example 9), and ethoxylated saturated glycerides (col. 4, lines 21-35). 
It discloses the pharmaceuticals include testosterone and testosterone undecanoate.
It is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant disclosure. See MPEP 2144.06. It would have been obvious to one of ordinary 

Obvious Type Double Patenting
1) Claims 1, 8-12, 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 22 of copending Application No. 14/713,692. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both are drawn to pharmaceutical compositions comprising a lipophilic component, a hydrophilic surfactant and an active agent. The instant claims differ from the copending claims insofar as the instant claims do not recite a solubilizer in the independent claim and the instant claims are genus claims whereas the copending claims are species claims in regard to the lipophilic, hydrophilic and therapeutic active. The instant specification discloses polyethylene glycol, which is a type of polymer. Therefor it would have been obvious to have used polyethylene glycol in the composition of the instant claims. Therefore the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


2) Claims 1, 8-12, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-86 of U.S. Patent No. 7,374,779. 


3) Claims 1, 8-12, 17-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-120 of U.S. Patent No. 6,451,339. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both are drawn to pharmaceutical compositions comprising a lipophilic component, a hydrophilic surfactant, and a pharmaceutical agent. The instant claims differ from the patented claims insofar as the patented claims recite various active agents and are genus claims whereas the instant claims are species claims in regard to the lipophilic, hydrophilic and therapeutic active. Therefore the instant claims are obvious over the patented claims. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both are drawn to pharmaceutical compositions comprising a lipophilic component, a hydrophilic surfactant and testosterone undecanoate. The instant claims differ from the patented claims insofar as the patented claims are species claims and have specific amounts whereas the instant claims are genus claims in regard to the amounts of lipophilic and hydrophilic components. Further the instant claims recite the amounts of the hydrophilic surfactants in the dependent claims. Therefore the instant claims are obvious over the patented claims. 

Claims 1, 8-12, 17-19 and 21 are rejected.
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612